  Case 1:18-cv-01601-LPS Document 16 Filed 05/10/19 Page 1 of 1 PageID #: 56



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

MAGNACHARGE LLC,

                       Plaintiff,

       v.

ANKER INNOVATIONS LIMITED;                           Civil Action No. 1:18-cv-01601-MN
ANKER TECHNOLOGY
CORPORATION; ANKER USA, INC.;
ANKER NORTH AMERICA, LLC; and
FANTASIA TRADING LLC,

                       Defendants.


               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff Magnacharge LLC hereby

dismisses this action with prejudice. According to Rule 41(a)(1), an action may be dismissed by

the plaintiff without order of court by filing a notice of dismissal at any time before service by the

adverse party of an answer. Defendants have not yet answered the Complaint. Accordingly,

Plaintiff voluntarily dismisses this action against Defendants with prejudice pursuant to Rule

41(a)(1). Each party shall bear its own costs, expenses, and attorneys’ fees.

Dated: May 10, 2019                           DEVLIN LAW FIRM LLC

                                              /s/ James M. Lennon
                                              Timothy Devlin (No. 4241)
                                              James M. Lennon (No. 4570)
                                              1306 N. Broom Street, 1st Floor
                                              Wilmington, DE 19806
                                              Telephone: (302) 449-9010
                                              tdevlin@devlinlawfirm.com
                                              jlennon@devlinlawfirm.com

                                              Attorneys for Plaintiff
